       Case 2:20-cv-01649-GMN-DJA Document 19
                                           18 Filed 03/19/21
                                                    03/18/21 Page 1 of 5



1    Peter Goldstein [SBN 6992]
     PETER GOLDSTEIN LAW CORP
2    peter@petergoldsteinlaw.com
     10161 Park Run Drive, Suite 150
3    Las Vegas, Nevada 89145
     Telephone: (702) 474-6400
4    Facsimile:     (888) 400-8799

5    Attorney for Plaintiffs
     ROBIN LEEANN MOORE-BROWN,
6    individually, and as Special Administrator of the Estate
     of FRED NORRIS BROWN III, and for and on
7    behalf of her three minor children with DECEDENT

8

9

10                                UNITED STATES DISTRICT COURT

11                               DISTRICT OF NEVADA (LAS VEGAS)

12   ROBIN LEEANN MOORE-BROWN, individually,                    Case No. 2-20-cv-01649-GMN-DJA
     and as Special Administrator of the Estate of FRED
13   NORRIS BROWN, III; B.B.B, a minor child d/o/b,
     03/12/2009; L.L.B, a minor child, d/o/b, 12/02/2013;       STIPULATION AND ORDER TO
14   and L.K.B, a minor child, d/o/b, 12/29/2018,               EXTEND DISCOVERY
15                         Plaintiffs,                          (First Request)
16          vs.
17   CITY OF NORTH LAS VEGAS (CITY OF NORTH
     LAS VEGAS POLICE DEPARTMENT);
18   ALEXANDER CUEVAS; and DOES 1 -10,
     inclusive,
19

20                                        Defendants.
21

22          IT IS HEREBY STIPULATED AND AGREED between Plaintiffs, ROBIN LEEANN
23   MOORE-BROWN, individually, and as Special Administrator of the Estate of FRED NORRIS
24   BROWN, III, B.B.B, a minor child d/o/b, 03/12/2009, L.L.B, a minor child, d/o/b, 12/02/2013 and
25   L.K.B, a minor child, d/o/b, 12/29/2018 (collectively hereinafter “Plaintiffs”), and Defendants CITY
26   OF NORTH LAS VEGAS (CITY OF NORTH LAS VEGAS POLICE DEPARTMENT) (“CNLV”)
27   and ALEXANDER CUEVAS (“CUEVAS”)(collectively hereinafter the “PARTIES”), by and
28   through their counsel of record, that the discovery cut-off date of May 28, 2021, be continued for a


                                                        1
           Case 2:20-cv-01649-GMN-DJA Document 19
                                               18 Filed 03/19/21
                                                        03/18/21 Page 2 of 5




1    period of ninety (90) days up to and including August 26, 2021, for the purpose of allowing the

2    parties to complete written discovery, take depositions of the parties and witnesses and Rule 30(b)(6)

3    witnesses and disclose expert/rebuttal expert witnesses.

4    I.       DISCOVERY COMPLETED TO DATE

5             The parties have exchanged their initial Rule 26 Disclosures: by Defendants on December

6    23, 2020; and by Plaintiff on January 15, 2021.

7             Plaintiffs have propounded one set of Interrogatories and Request for Production of

8    Documents on Defendant City of North Las Vegas and one set of Interrogatories and Request for
9    Production of Documents on Defendant Alexander Cuevas. Defendants’ responses are due on April
10   15, 2021.
11   II.      DISCOVERY YET TO BE COMPLETED

12            Defendants intend to propound written discovery on Plaintiffs.            After the parties have

13   responded to the written discovery as described above, they collectively anticipate the necessity of

14   taking several depositions. The parties will retain and disclose expert reports and any necessary

15   rebuttal expert disclosures.

16   III.     REASONS WHY REMAINING DISCOVERY HAS NOT YET BEEN COMPLETED

17            The parties have been diligent in conducting discovery in this matter. As such, additional

18   time is needed due to these issues. There are hundreds of photographs and documents and numerous

19   videos and downloads and electronic evidence that have been produced by defendants that require

20   multiple attorney hours to review and analyze thoroughly.

21   IV.      PROPOSED EXTENDED DEADLINES

22            The parties respectfully request this Court enter and order as follows:

23            A.     Discovery Deadline.

24            The current discovery cutoff date of May 28, 2021 should be extended for a period of ninety

25   (90) days, up to and including August 26, 2021.

26            B.     Experts and Rebuttal Experts.

27            The parties shall disclose expert reports sixty (60) days prior to the close of discovery, on

28   June 28, 2021 (60 days before discovery cutoff is June 27, 2021, a Sunday, therefore, the deadline

                                                         2
           Case 2:20-cv-01649-GMN-DJA Document 19
                                               18 Filed 03/19/21
                                                        03/18/21 Page 3 of 5




1    would be the following business day).

2             The parties shall disclose rebuttal experts thirty (30) days prior to the close of discovery, on

3    July 27, 2021.

4             C.      Dispositive Motions.

5             The parties shall file dispositive motions thirty (30) days after the close of discovery, on

6    September 27, 2021 (30 days after discovery cutoff is September 25, 2021, a Saturday, therefore,

7    the deadline would be the following business day).

8             D.      Joint Pre-Trial Order.

9             The parties shall submit the Joint Pretrial Order, pursuant to LR 26(1)(e)(5) thirty (30) days

10   after the date set for filing dispositive motions, on October 27, 2021, unless dispositive motions are

11   filed, in which case the date for filing the Joint Pretrial Order shall be suspended until thirty (30)

12   days after the decision on the dispositive motions or further order of this Court.

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                         3
       Case 2:20-cv-01649-GMN-DJA Document 19
                                           18 Filed 03/19/21
                                                    03/18/21 Page 4 of 5




1            This request for an extension is made in good faith and joined by all the parties in this case.

2    The request is timely pursuant to LR 26-3; well in advance of any current deadline. Trial is not yet

3    set in this matter and dispositive motions have not yet been filed. Accordingly, this extension will

4    not delay this case. Moreover, since this request is a joint request, neither party will be prejudiced.

5    The extension will allow the parties the necessary time to complete discovery.

6           DATES this 18th day of March, 2021.

7     PETER GOLDSTEIN LAW CORP
8
      By: /s/ Peter Goldstein                          By: /s/ Noel E. Eidsmore
9         Peter Goldstein                                Noel E. Eidsmore (SBN 7688)
          Attorneys for Plaintiffs                       2250 Las Vegas Boulevard North, Suite 810
10        ROBIN LEEANN MOORE-BROWN,                      North Las Vegas, Nevada 89030
          individually, and as Special
11        Administrator of the Estate of FRED            Attorneys for Defendants
          NORRIS BROWN III, and for and on               CITY OF NORTH LAS VEGAS (CITY OF
12        behalf of her three minor children with        NORTH LAS VEGAS POLICE
          DECEDENT                                       DEPARTMENT) and ALEXANDER CUEVAS
13

14
     IT IS SO ORDERED
15
          DATED
           DATEDthis
                  this19th
                       ___ day of
                               of ____________,
                                  March, 2021. 2021.
16

17
                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                       4
        Case 2:20-cv-01649-GMN-DJA Document 19
                                            18 Filed 03/19/21
                                                     03/18/21 Page 5 of 5




1                                         CERTIFICATE OF SERVICE

2               I am employed in the County of Clark, State of Nevada. I am over the age of eighteen years

3    and not a party to the within action; my business address is 10161 Park Run Drive, Suite 150, Las

4    Vegas, Nevada 89145.

5               I hereby certify that on this 18th day of March, 2021, a true and correct copy of the following

6    document STIPULATION AND ORDER TO EXTEND DISCOVERY (First Request) was

7    served by electronically filing with the Court’s CM/ECF electronic filing system to the following

8    parties:
9               Noel E. Eidsmore, Esq.
                NORTH LAS VEGAS CITY ATTORNEY
10              2250 Las Vegas Boulevard North, Suite 810
                North Las Vegas, Nevada 89030
11              Telephone: (702) 633-1050
                Facsimile:     (702) 649-8879
12              Email: eidsmoren@cityofnorthlasvegas.com
                Attorneys for Defendants City of North Las Vegas (City of
13              North Las Vegas Police Department) and Alexander Cuevas
14              I declare that I am employed in the office of a member of the bar of this Court at whose
15   direction the service was made.
16
                                                      By:
17                                                          An Employee of Peter Goldstein Law Corp
18

19

20

21

22

23

24

25

26

27

28

                                                             5
